DETAILED ACTION

Response to Amendment
The Amendment filed 8/02/2022 has been entered. Claims 1-6 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (US 6145365) in view of Toulmin (US 2829430).
Regarding claim 1, Miyahara teaches a method of manufacturing a metal member (1, col. 3 lines 1-17) that is thinner at some portions (half of 2 is considered as portion in Figure 3D) than at other portions (1a, see Figure 6A), the method comprising: 
a formation step of pressing one surface (bottom surface of 1, in Figure 3A-D) of surfaces of a metal workpiece that are perpendicular (see Figures 3A-B) to a thickness direction with a press-working die (8) so as to form raised portions (9s) in the one surface (press from top surface to for raised portion in bottom surface, see Figure 3D); 
a cutting step of moving a cutting blade (6) along one surface to cut off the raised portions by shaving (see Figures 3C-D), 
wherein in the formation step, a sump is formed between the raised portions in the other surface (see Figure 3c) in a moving direction of the cutting blade (see Figures 3C-D).
Miyahara fails to teach an application step of applying a lubricant to the cutting blade; and lubricant is held in the sump, wherein in the application step, the lubricant is applied to the sump.
Toulmin teaches applying lubrication to a surface of the work piece (1) and the blade (2) in order to minimize friction and heat generated between the blade and the work piece during cutting (col. 3 lines 31-43).
It would have been obvious to one of ordinary skill in the art to modify the method of Miyahara to add applying lubrication to the cutting surface of the work piece and the blade, as taught by Toulmin, in order to minimize friction and heat generated between the blade and the work piece during cutting (col. 3 lines 31-43 of Toulmin). The resulting device of modified Miyahara teaches an application step of applying a lubricant to the cutting blade (as added in claim 1); and lubricant is held in the sump (since the sump is part of the surface being cut, thus the lubricant is considered held in the sump), wherein in the application step, the lubricant is applied to the sump (since the lubricant is applied to the surface being cut and the sump is of the same surface, the lubricant is considered as applied to the sump).
Regarding claim 2, modified Miyahara further teaches the raised portions and the sump are formed at the same time by press-working (see Figure 3B of Miyahara).
Regarding claim 3, modified Miyahara further teaches in the cutting step, the lubricant held in the sump is applied to a cutting edge of the cutting blade when the cutting blade reaches the sump (as modified in claim 1, applying lubrication to the surface being cut, see Figure 3C of Miyahara).
Regarding claim 4, modified Miyahara further teaches the sump extends in a direction orthogonal to the moving direction (this is considered as the same as the moving direction of claim 1) of the cutting blade (as the sump extend into the page in Figure 3B-3C and the blade moves right to left, the sump is considered extending orthogonal to the moving direction of the cutting blade, see Figures 3B-C of Miyahara).
Regarding claim 5, modified Miyahara further teaches the sump is formed between the raised portions in the one surface (see Figure 3B of Miyahara).
Regarding claim 6, modified Miyahara further teaches the sump extends in a direction that is substantially orthogonal to the moving direction of the cutting blade (as the sump extend into the page in Figure 3B-3C and the blade moves right to left, the sump is considered extending orthogonal to the moving direction of the cutting blade, see Figures 3B-C of Miyahara).

Response to Arguments
Applicant's arguments filed 8/02/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/10/2022

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724